Name: Commission Implementing Regulation (EU) NoÃ 177/2012 of 1Ã March 2012 amending for the 165th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 2.3.2012 EN Official Journal of the European Union L 61/10 COMMISSION IMPLEMENTING REGULATION (EU) No 177/2012 of 1 March 2012 amending for the 165th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 21 February 2012 the Sanctions Committee of the United Nations Security Council decided to remove one natural person and seventeen entities from the list of persons, groups and entities to whom the freezing of funds and economic resources should apply after considering the de-listing request submitted by this person and these entities and the Comprehensive Report of the Ombudsperson established pursuant to United Nations Security Council Resolution 1904(2009). It also decided to amend one entry on the list. Furthermore, on 23 February 2012, it decided to amend five other entries on the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 March 2012. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries under the heading Legal persons, groups and entities are deleted: (a) Al Baraka Exchange L.L.C. Address: (a) PO Box 3313, Deira, Dubai, UAE; (b) PO Box 20066, Dubai, UAE. Other information: Reported to be owned or controlled by Ali Ahmed Nur JimAle. Date of designation referred to in Article 2a (4) (b): 9.11.2001. (b) Barakaat Telecommunications Co. Somalia, Ltd. Address: PO Box 3313, Dubai, UAE. Other information: Reported to be owned or controlled by Ali Ahmed Nur Jim'Ale (QI.J.41.01). Date of designation referred to in Article 2a (4) (b): 9.11.2001. (c) Barakaat Bank of Somalia (alias (a) Barakaat Bank of Somalia Ltd., (b) Baraka Bank of Somalia, (c) Barakat Banks and Remittances). Address: (a) Bakaara Market, Mogadishu, Somalia; (b) Dubai, UAE. Other information: Reported to be owned or controlled by Ali Ahmed Nur Jim'Ale. Date of designation referred to in Article 2a (4) (b): 9.11.2001. (d) Barako Trading Company, LLC (alias Baraka Trading Company). Address: PO Box 3313, Dubai, UAE. Other information: Reported to be owned or controlled by Ali Ahmed Nur Jim'Ale. Date of designation referred to in Article 2a (4) (b): 9.11.2001. (e) Al-Barakaat, Mogadishu, Somalia; Dubai, UAE. (f) Al-Barakaat Bank. Address: Mogadishu, Somalia. Other information: Part of the Al-Barakaat network of companies founded by Ali Ahmed Nur Jimale. Date of designation referred to in Article 2a (4) (b): 9.11.2001. (g) Al-Barakat Bank of Somalia (BSS) (alias (a) BSS, (b) Barakat Bank of Somalia). Address: (a) Mogadishu, Somalia; (b) Bossasso, Somalia. Other information: Part of the Al-Barakaat network of companies founded by Ali Ahmed Nur Jimale. Date of designation referred to in Article 2a (4) (b): 9.11.2001. (h) Al-Barakat Finance Group, Dubai, UAE; Mogadishu, Somalia. (i) Al-Barakat Financial Holding Co., Dubai, UAE; Mogadishu, Somalia. (j) Al-Barakat Global Telecommunications (alias (a) Barakaat Globetelcompany (b) Al Barakat Telecommunications Ltd. Address: (a) PO Box 3313, Dubai (EAU); (b) Mogadishu, Somalia, (c) Hargeysa, Somalia. (k) Al-Barakat Group of Companies Somalia Limited (aka Al-Barakat Financial Company), PO Box 3313, Dubai, UAE; Mogadishu, Somalia. (l) Al-Barakat International (aka Baraco Co.), PO Box 2923, Dubai, UAE. (m) Al-Barakat Investments, PO Box 3313, Deira, Dubai, UAE. (n) Barakaat Group of Companies, PO Box 3313, Dubai, UAE; Mogadishu, Somalia. (o) Barakaat Red Sea Telecommunications. Address: (a) Bossaso, Somalia; (b) Nakhiil, Somalia; (c) Huruuse, Somalia; (d) Raxmo, Somalia; (e) Ticis, Somalia; (f) Kowthar, Somalia; (g) Noobir, Somalia; (h) Bubaarag, Somalia; (i) Gufure, Somalia; (j) Xuuxuule, Somalia; (k) Ala Aamin, Somalia; (k) Guureeye, Somalia; (m) Najax, Somalia; (n) Carafaat, Somalia. Other information: Part of the Al-Barakaat network of companies founded by Ali Ahmed Nur Jimale. Date of designation referred to in Article 2a (4) (b): 9.11.2001. (p) Barakat International Companies (BICO), Mogadishu, Somalia; Dubai, UAE. (q) Barakat Telecommunications Company Limited (alias BTELCO). Address: Bakara Market, Dar Salaam Buildings, Mogadishu, Somalia. Other information: (a) Part of the Al-Barakaat network of companies founded by Ali Ahmed Nur Jimale; (b) Office closed and defunct in the Netherlands as at August 2009. Date of designation referred to in Article 2a(4)(b): 9.11.2001. (2) The following entry under the heading Natural persons is deleted: Ali Ahmed Nur Jim'ale (alias (a) Ahmed Ali Jimale, (b) Ahmad Nur Ali Jim'ale, (c) Ahmed Nur Jumale, (d) Ahmed Ali Jumali, (e) Ahmed Ali Jumale, (f) Sheikh Ahmed Jimale, (g) Ahmad Ali Jimale (h) Shaykh Ahmed Nur Jimale). Title: Sheikh. Address: Djibouti, Republic of Djibouti (since May 2007). Date of birth: 1954. Place of birth: Somalia. Nationality: Somali. Passport No.: A0181988 (Somali Democratic Republic passport issued on 1.10.2001 in Dubai, United Arab Emirates, and renewed on 24.1.2008 in Djibouti, expired on 22.1.2011). Other information: (a) Profession: accountant and businessman; (b) Father's name is Ali Jumale, mother's name is Enab Raghe; (c) Founder of the Barakaat network of companies including the Barakaat Group of Companies. Date of designation referred to in Article 2a (4) (b): 9.11.2001. (3) The entry Global Relief Foundation (GRF) (alias (a) Fondation Secours Mondial (FSM), (b) Secours mondial de France (SEMONDE), (c) Fondation Secours Mondial  Belgique a.s.b.l., (d) Fondation Secours Mondial v.z.w, (e) FSM, (f) Stichting Wereldhulp  BelgiÃ «, v.z.w., (g) Fondation Secours Mondial  Kosova, (h) Fondation Secours Mondial World Relief ). Address: (a) 9935 South 76th Avenue, Unit 1, Bridgeview, Illinois 60455, U.S.A.; (b) PO Box 1406, Bridgeview, Illinois 60455, U.S.A.; (c) 49 rue du Lazaret, 67100 Strasbourg, France; (d) Vaatjesstraat 29, 2580 Putte, Belgium; (e) Rue des Bataves 69, 1040 Etterbeek (Brussels), Belgium; (f) PO Box 6, 1040 Etterbeek 2 (Brussels), Belgium; (g) Rr. Skenderbeu 76, Lagjja Sefa, Gjakova, Kosovo; (h) Ylli Morina Road, Djakovica, Kosovo; (i) Rruga e Kavajes, Building No 3, Apartment No 61, PO Box 2892, Tirana, Albania. Other information: (a) Other foreign locations: Afghanistan, Bangladesh, Eritrea, Ethiopia, Georgia, India, Iraq, West Bank and Gaza, Somalia and Syria; (b) U.S. Federal Employer Identification: 36-3804626; (c) V.A.T. Number: BE 454419759; (d) Belgian addresses are those of Fondation Secours Mondial  Belgique a.s.b.l and Fondation Secours Mondial vzw. and Stichting Wereldhulp  BelgiÃ «, v.z.w since 1998. Date of designation referred to in Article 2a (4) (b): 22.10.2002. under the heading Legal persons, groups and entities shall be replaced by the following: Global Relief Foundation (GRF) Address: (a) 9935 South 76th Avenue, Unit 1, Bridgeview, Illinois 60455, U.S.A.; (b) PO Box 1406, Bridgeview, Illinois 60455, U.S.A. Other information: (a) Other foreign locations: Afghanistan, Bangladesh, Eritrea, Ethiopia, Georgia, India, Iraq, West Bank and Gaza, Somalia and Syria; (b) U.S. Federal Employer Identification: 36-3804626; (c) V.A.T. Number: BE 454419759. Date of designation referred to in Article 2a (4) (b): 22.10.2002. (4) The entry Heyatul Ulya. Address: Mogadishu, Somalia. Other information: Part of the Al-Barakaat network of companies founded by Ali Ahmed Nur Jimale. Date of designation referred to in Article 2a (4) (b): 9.11.2001. under the heading Legal persons, groups and entities shall be replaced by the following: Heyatul Ulya. Address: Mogadishu, Somalia. Date of designation referred to in Article 2a (4) (b): 9.11.2001. (5) The entry Red Sea Barakat Company Limited. Address: Mogadishu, Somalia. Other information: Part of the Al-Barakaat network of companies founded by Ali Ahmed Nur Jimale. Date of designation referred to in Article 2a (4) (b): 9.11.2001. under the heading Legal persons, groups and entities shall be replaced by the following: Red Sea Barakat Company Limited. Address: Mogadishu, Somalia. Date of designation referred to in Article 2a (4) (b): 9.11.2001. (6) The entry Somali Internet Company. Address: Mogadishu, Somalia. Other information: Part of the Al-Barakaat network of companies founded by Ali Ahmed Nur Jimale. Date of designation referred to in Article 2a (4) (b): 9.11.2001. under the heading Legal persons, groups and entities shall be replaced by the following: Somali Internet Company. Address: Mogadishu, Somalia. Date of designation referred to in Article 2a (4) (b): 9.11.2001. (7) The entry Umar Patek (alias (a) Omar Patek, (b) Patek, (c) Pak Taek, (d) Umar Kecil, (e) Al Abu Syekh Al Zacky, (f) Umangis Mike. Address: (a) Indonesia, (b) Philippines. Date of birth: 1970. Place of birth: Central Java, Indonesia. Nationality: Indonesian. Other information: Senior member of Jemaah Islamiyah. Date of designation referred to in Article 2a(4)(b): 19.7.2011. under the heading Natural persons shall be replaced by the following: Umar Patek (alias (a) Omar Patek, (b) Mike Arsalan, (c) Hisyam Bin Zein, (d) Anis Alawi Jafar, (e) Patek, (f) Pak Taek, (g) Umar Kecil, (h) Al Abu Syekh Al Zacky, (i) Umangis Mike. Address: Indonesia. Date of birth: 20.7.1970. Place of birth: Central Java, Indonesia. Nationality: Indonesian. Other information: Senior member of Jemaah Islamiyah. Date of designation referred to in Article 2a(4)(b): 19.7.2011. (8) The entry Abbas Abdi Ali (alias Ali, Abbas Abdi) Other information: (a) Associated with Ali Nur Jimale; (b) Reportedly deceased in 2004. Date of designation referred to in Article 2a (4) (b): 9.11.2001. under the heading Natural persons shall be replaced by the following: Abbas Abdi Ali (alias Ali, Abbas Abdi) Other information: Reportedly deceased in 2004. Date of designation referred to in Article 2a (4) (b): 9.11.2001.